               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DARGEELING LEONARD,                 :    CIVIL ACTION
                                    :    NO. 17-2023
           Plaintiff,               :
                                    :
    v.                              :
                                    :
TJUH SYSTEM, THOMAS                 :
JEFFERSON UNIVERSITY                :
HOSPITALS, INC., and                :
TJU HOSPITALS, INC.,                :
                                    :
           Defendants.              :

                               ORDER

           AND NOW, this 13th day of August, 2019, upon

consideration of Defendants’ Motion for Summary Judgment (ECF

No. 31), Plaintiff’s response thereto (ECF No. 41), and

Defendants’ reply (ECF No. 42), for the reasons set forth in the

accompanying memorandum on the date hereof, it is hereby ORDERED

that Defendants’ Motion for Summary Judgment (ECF No. 31) is

GRANTED.

           It is FURTHER ORDERED that Defendants’ Motion to File

a Reply Brief (ECF No. 43) is GRANTED.

           It is FURTHER ORDERED that the Clerk of Court is

directed to mark the case as CLOSED following the entry of

judgment in favor of Defendants and against Plaintiff.



           AND IT IS SO ORDERED.


                          /s/ Eduardo C. Robreno
                          EDUARDO C. ROBRENO,    J.
